DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5, 8, 15, 18, 20, and 24-26 have been amended. Claims 2, 4, 6, 9, 16-17, 19, 21, and 23 have been canceled. Claims 27-29 are newly added. Currently claims 1, 3, 5, 7-8, 10-15, 18, 20, 22, and 24-29 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7-8, 10-15, 18, 20, 22, and 24-29 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10, 12, 15, 18, 20, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (Pub. No.: US 2016/0170497 A1) hereinafter referred to as Gardner in view of Clark et al. (Pub. No.: US 2021/0192091 A1) hereinafter referred to as Clark, in view Ferrydiansyah et al. (Pub. No.: US 2017/0302648 A1) hereinafter referred to as Ferrydiansyah and in view of Kawalkar (Pub. No.: US 2012/0240069 A1).
With respect to Claim 1, Gardner teaches a method for device security (fig. 5), the method comprising: detecting key touches at a keyboard (fig. 3, item 300 keyboard; ¶44), wherein the keyboard comprises one or more first key areas (fig. 3, item 310 on the left side including ‘T’, ‘G’, and ‘C’: first key areas; ¶36) and second key areas (fig. 3, item 310 on the right side including ‘Y’, ‘H’, and ‘V’: first key areas; ¶36); wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation (fig. 1B); encoding the detected key touches into an input code comprising some of the unique code elements (¶45); determining whether the input code matches a stored password code; and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶46).
Gardner does not teach wherein in a first security keyboard configuration one or more first key areas includes keys that are modified.
Clark teaches a method for device security (¶9-10; ¶14), the method comprising: wherein the keyboard comprises one or more first key areas (fig. 1, items 102-1, item 102-2, item 102-3, items 102-4, items 102-6; ¶11) and second key areas (fig. 1, “Tab” key, “Caps Lock” key, item 102-M (which may commonly indicate F9 or F10; ¶11); wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation (fig. 1), and wherein in a first security keyboard configuration one or more first key areas includes keys that are modified (¶10; ¶45; ¶48-50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gardner, wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation, and wherein in a first security keyboard configuration one or more first key areas includes keys that are modified, as taught by Clark, so as to protect sensitive information as it is input via a keyboard (¶8). 
Gardner and Clark combined do not teach wherein the one or more first key areas comprises respective subareas, wherein the one or more first key areas are marked with a respective indicia, wherein each of the subareas is not additionally marked, wherein each of the subareas of the keyboard is respectively associated with a unique code element.
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); and wherein in a first security configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner and Clark, to incorporate the teachings of Ferrydiansyah, since Ferrydiansyah teaches in paragraph 45 that the user can upload their own picture to correspond to the cipher key and since Clark teaches in paragraph 35 that the keys can be modified to display symbols instead of letters, in paragraph 40 that the keys can be modified to display a picture instead of a character such that the cipher key of Ferrydiansyah corresponds to one first key area in the combination of Gardner and Clark, wherein the keyboard comprises a one first key area and a second key area, wherein the one first key area comprises respective subareas, wherein the one first key area and the second key area are marked with a respective indicia, wherein each of the subareas is not additionally marked, and wherein each of the subareas of the keyboard is respectively associated with a unique code element, which results in wherein in a first security configuration one or more first key areas includes a specific number of subareas, as taught by Ferrydiansyah, so as to allow the user to easily remember a password without compromising security (¶17; ¶21). 
Gardner, Clark, and Ferrydiansyah combined do not mention the first key area and the second key area as first key areas and second key areas. Although Ferrydiansyah teaches that a cipher key may be configured to include any number of cells (¶58), Gardner, Clark, and Ferrydiansyah combined do not explicitly teach one or more first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises one or more first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein the one or more first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein the one or more first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, and Ferrydiansyah such that the first key area and the second key area are first key areas and second key areas; resulting in wherein in a first security configuration one or more first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key area, as taught by Kawalkar so as to implement a keyboard in small touch screens (¶32) and improved functionality. 
With respect to Claim 3, claim 1 is incorporated, Garner does not teach wherein the subareas of the one or more first key areas are of equal size.
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); and wherein in a first security configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein the subareas of the one or more first key area is of equal size (¶54, “square matrix”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein the subareas of the one or more first key areas are of equal size, as taught by Ferrydiansyah, so as provide a design alternative/preference. 
With respect to Claim 5, claim 1 is incorporated, Although Garnder teaches input received on a touch-sensitive screen (¶29, “the user interface may be a full touch screen interface”) Gardner does not teach further comprising dividing the one or more first key areas into subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen.
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); and wherein in a first security configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); further comprising dividing the one or more first key area into subareas by specifying two or more subregions (¶54, “key may be configured to include any number of cells … including any number of m cells and any number of n cells”) of sensor pixels of a region of sensor pixels of a touch-sensitive screen (¶31, “touchscreen of device 102”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar,  further comprising dividing the one or more first key areas into subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen, as taught by Ferrydiansyah, so as provide a design alternative/preference. 
With respect to Claim 7, claim 1 is incorporated, Gardner teaches wherein the determining whether the input code matches the stores password code includes transmitting the input code to a server remote from the device (¶31; ¶46).
With respect to Claim 8, Gardner teaches a security device (figs. 2 & 3; ¶29) comprising: a keyboard (fig. 3, item 300; ¶36) comprising one or more first key areas (fig. 3, item 310 on the left side including ‘T’, ‘G’, and ‘C’: first key areas; ¶36) and second key areas (fig. 3, item 310 on the right side including ‘Y’, ‘H’, and ‘V’: first key areas; ¶36); wherein the one or more first key areas and each of the second key areas is marked with a respective indicia consisting of a letter, a number, and a combination (fig. 1B); sensors operable to detect key touches on the keyboard (¶29, “The user interface may be a full touch screen”; ¶34, “a sensor such as a capacitive sensor”); and a first computer system comprising a processor (fig. 2, item 250: processor; ¶29), a first computer-readable storage device (fig. 2, item 222; ¶33), and program instructions (¶33) stored on the first computer-readable storage device for execution by the first processor, wherein the first computer system is capable of encoding the detected key touches into an input code comprising some of the unique code elements (¶39-41; ¶45-46).
Gardner does not teach wherein in a first security keyboard configuration the one or more first key areas includes keys that are modified.
Clark teaches a security device (figs. 1-3; ¶9-10; ¶14) comprising: a keyboard comprising one or more first key areas (fig. 1, items 102-1, item 102-2, item 102-3, items 102-4, items 102-6; ¶11) and second key areas, (fig. 1, “Tab” key, “Caps Lock” key, item 102-M (which may commonly indicate F9 or F10; ¶11); wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation (fig. 1), and wherein in a first security keyboard configuration one or more first key areas includes keys that are modified (¶10; ¶45; ¶48-50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the security device of Gardner, wherein in a first security keyboard configuration one or more first key areas includes keys that are modified, as taught by Clark, so as to protect sensitive information as it is input via a keyboard (¶8). 
Gardner and Clark combined do not teach wherein the one or more first key areas comprises respective subareas, wherein the one or more first key areas are marked with a respective indicia, wherein each of the subareas is not additionally marked, wherein each of the subareas of the keyboard is respectively associated with a unique code element, and wherein in a first security keyboard configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key.
Ferrydiansyah teaches a security device (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113) comprising: an interface (fig. 3, item 302; ¶41) comprising a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas of the keyboard is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); sensors (fig. 1, item 116: sensors; ¶31); and wherein in a first security configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); sensors operable to detect key touches that respectively contact subareas of the keyboard without contacting other subareas (¶31, “pressing a particular portion of a touchpad or touchscreen of device 102”); and a first computer system comprising a processor (¶23), a first computer-readable storage device (fig. 10, item 1006; ¶97), and program instructions stored on the first computer-readable storage device for execution by the first processor (¶104), wherein the first computer system is capable of encoding the detected key touches into an input code comprising some of the unique code elements (¶62; ¶117).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner and Clark, to incorporate the teachings of Ferrydiansyah, since Ferrydiansyah teaches in paragraph 45 that the user can upload their own picture to correspond to the cipher key and since Clark teaches in paragraph 35 that the keys can be modified to display symbols instead of letters, in paragraph 40 that the keys can be modified to display a picture instead of a character such that the cipher key of Ferrydiansyah corresponds to one first key area in the combination of Gardner and Clark, wherein the keyboard comprises a one first key area and a second key area, wherein the one first key area comprises respective subareas, wherein the one first key area and the second key area are marked with a respective indicia, wherein each of the subareas is not additionally marked, and wherein each of the subareas of the keyboard is respectively associated with a unique code element, which results in wherein in a first security configuration one or more first key areas includes a specific number of subareas, as taught by Ferrydiansyah, so as to allow the user to easily remember a password without compromising security (¶17; ¶21). 
Gardner, Clark, and Ferrydiansyah combined do not mention the first key area and the second key area as first key areas and second key areas. Although Ferrydiansyah teaches that a cipher key may be configured to include any number of cells (¶58), Gardner, Clark, and Ferrydiansyah combined do not explicitly teach one or more first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises one or more first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein the one or more first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein the one or more first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner, Clark, and Ferrydiansyah such that the first key area and the second key area are first key areas and second key areas; resulting in wherein in a first security configuration one or more first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key area, as taught by Kawalkar so as to implement a keyboard in small touch screens (¶32) and improved functionality. 
With respect to Claim 10, claim 8 is incorporated, Gardner does not mention wherein subareas are rectangular.
Ferrydiansyah teaches a security device (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113) comprising: an interface (fig. 3, item 302; ¶41) comprising a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas of the keyboard is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); sensors (fig. 1, item 116: sensors; ¶31); and wherein in a first security configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); sensors operable to detect key touches that respectively contact subareas of the keyboard without contacting other subareas (¶31, “pressing a particular portion of a touchpad or touchscreen of device 102”); and a first computer system comprising a processor (¶23), a first computer-readable storage device (fig. 10, item 1006; ¶97), and program instructions stored on the first computer-readable storage device for execution by the first processor (¶104), wherein the first computer system is capable of encoding the detected key touches into an input code comprising some of the unique code elements (¶62; ¶117); wherein subareas are rectangular (¶54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein subareas are rectangular, as taught by Ferrydiansyah, so as provide a design alternative/preference. 
With respect to Claim 12, claim 8 is incorporated, Gardner teaches wherein the sensors are respectively selected from a group consisting of capacitive sensors, and mechanical sensors (¶32, “touchscreen arrangement to display a virtual keyboard or a “mechanical keyboard”; ¶34, infrared light beam, or capacitive sensor).
With respect to Claim 15, Gardner teaches a computer program product (¶33; ¶60, “data memory” is a computer program product) for device security (figs. 2 & 3; ¶29), the computer program product comprising: a computer-readable storage medium (figs. 2 & 3; ¶29) having program instructions (¶33) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (fig. 5), comprising: detecting key touches at a keyboard (fig. 3, item 300 keyboard; ¶44), wherein the keyboard comprises one or more first key areas (fig. 3, item 310 on the left side including ‘T’, ‘G’, and ‘C’: first key areas; ¶36) and second key areas (fig. 3, item 310 on the right side including ‘Y’, ‘H’, and ‘V’: first key areas; ¶36); wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation (fig. 1B); encoding the detected key touches into an input code comprising some of the unique code elements (¶45); determining whether the input code matches a stored password code; and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶46).
Gardner does not teach wherein in a first security keyboard configuration one or more first key areas includes keys that are modified.
Clark teaches a method for device security (¶9-10; ¶14), the method comprising: wherein the keyboard comprises one or more first key areas (fig. 1, items 102-1, item 102-2, item 102-3, items 102-4, items 102-6; ¶11) and second key areas (fig. 1, “Tab” key, “Caps Lock” key, item 102-M (which may commonly indicate F9 or F10; ¶11); wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation (fig. 1), and wherein in a first security keyboard configuration one or more first key areas includes keys that are modified (¶10; ¶45; ¶48-50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the computer program product of Gardner, wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation, and wherein in a first security keyboard configuration one or more first key areas includes keys that are modified, as taught by Clark, so as to protect sensitive information as it is input via a keyboard (¶8). 
Gardner and Clark combined do not teach wherein the one or more first key areas comprises respective subareas, wherein the one or more first key areas are marked with a respective indicia, wherein each of the subareas is not additionally marked, wherein each of the subareas of the keyboard is respectively associated with a unique code element.
Ferrydiansyah teaches a computer program product (¶102; ¶104, “program modules”) for device security (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113), the computer program product comprising: a computer-readable storage medium (fig. 10, item 1006; ¶97) having program instructions (¶104) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (¶117), comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); and wherein in a first security keyboard configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer program product of Gardner and Clark, to incorporate the teachings of Ferrydiansyah, since Ferrydiansyah teaches in paragraph 45 that the user can upload their own picture to correspond to the cipher key and since Clark teaches in paragraph 35 that the keys can be modified to display symbols instead of letters, in paragraph 40 that the keys can be modified to display a picture instead of a character such that the cipher key of Ferrydiansyah corresponds to one first key area in the combination of Gardner and Clark, wherein the keyboard comprises a one first key area and a second key area, wherein the one first key area comprises respective subareas, wherein the one first key area and the second key area are marked with a respective indicia, wherein each of the subareas is not additionally marked, and wherein each of the subareas of the keyboard is respectively associated with a unique code element, which results in wherein in a first security configuration one or more first key areas includes a specific number of subareas, as taught by Ferrydiansyah, so as to allow the user to easily remember a password without compromising security (¶17; ¶21). 
Gardner, Clark, and Ferrydiansyah combined do not mention the first key area and the second key area as first key areas and second key areas. Although Ferrydiansyah teaches that a cipher key may be configured to include any number of cells (¶58), Gardner, Clark, and Ferrydiansyah combined do not explicitly teach one or more first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises one or more first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein the one or more first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein the one or more first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer program product of Gardner, Clark, and Ferrydiansyah such that the first key area and the second key area are first key areas and second key areas; resulting in wherein in a first security configuration one or more first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key area, as taught by Kawalkar so as to implement a keyboard in small touch screens (¶32) and improved functionality. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer program product of Gardner and Ferrydiansyah such that the first key area and the second key area are first key areas and second key areas; wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas, as taught by Kawalkar so as to implement a keyboard in small touch screens (¶32) and improved functionality. 
With respect to Claim 18, claim 15 is incorporated, Gardner does not teach wherein the one or more first key areas respectively include four subareas.
Ferrydiansyah teaches a computer program product (¶102; ¶104, “program modules”) for device security (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113), the computer program product comprising: a computer-readable storage medium (fig. 10, item 1006; ¶97) having program instructions (¶104) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (¶117), comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); and wherein in a first security keyboard configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein each of the first key area includes four subareas, respectively (fig. 5; ¶54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer program product of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein each of the first key areas includes four subareas, respectively, as taught by Ferrydiansyah so as provide a design alternative/preference.
With respect to Claim 20, claim 15 is incorporated, Gardner teaches wherein the sensor pixels are capacitive sensor pixels (¶34).
Although Gardner teaches input received on a touch-sensitive screen (¶29, “the user interface may be a full touch screen interface”), Gardner does not teach wherein the method further comprises dividing the one or more first key areas into the subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen.
Ferrydiansyah teaches a computer program product (¶102; ¶104, “program modules”) for device security (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113), the computer program product comprising: a computer-readable storage medium (fig. 10, item 1006; ¶97) having program instructions (¶104) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (¶117), comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); and wherein in a first security keyboard configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein the method further comprises dividing the one or more first key areas into the subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen (¶54, “key may be configured to include any number of cells … including any number of m cells and any number of n cells”) of sensor pixels of a region of sensor pixels of a touch-sensitive screen (¶31, “touchscreen of device 102”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer program product of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein the method further comprises dividing the one or more first key areas into the subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen, as taught by Ferrydiansyah so as provide a design alternative/preference.
With respect to Claim 22, claim 8 is incorporated, Gardner does not mention wherein each of the unique code elements is respectively selected from a group consisting of a letter, a number, a character, and a combination.
Ferrydiansyah teaches a security device (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113) comprising: an interface (fig. 3, item 302; ¶41) comprising a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas of the keyboard is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); sensors (fig. 1, item 116: sensors; ¶31); and wherein in a first security configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); sensors operable to detect key touches that respectively contact subareas of the keyboard without contacting other subareas (¶31, “pressing a particular portion of a touchpad or touchscreen of device 102”); and a first computer system comprising a processor (¶23), a first computer-readable storage device (fig. 10, item 1006; ¶97), and program instructions stored on the first computer-readable storage device for execution by the first processor (¶104), wherein the first computer system is capable of encoding the detected key touches into an input code comprising some of the unique code elements (¶62; ¶117); wherein each of the unique code elements is respectively selected from a group consisting of a letter, a number, a character, and a combination (fig. 5, each subarea has a number and letter, where a number or letter is also a character).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein each of the unique code elements is respectively selected from a group consisting of a letter, a number, a character, and a combination, as taught by Ferrydiansyah, so as provide common inputs.
With respect to Claim 24, claim 1 is incorporated, Gardner does not teach wherein in the first security keyboard configuration the specific number of subareas for the one or more first key areas is  respectively two.
Ferrydiansyah teaches wherein in the first security keyboard configuration the specific number of subareas for the one or more first key areas may be configured to include any number of cells (¶54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein in the first security keyboard configuration the specific number of subareas for the one or more first key areas may be configured to include any number of cells, as taught by Ferrydiansyah so as to provide a design alternative/preference.
Gardner, Clark, and Ferrydiansyah combined do not explicitly teach wherein in the first security keyboard configuration the specific number of subareas for the one or more first key areas is two and the specific number of subareas for each of the second key areas is four.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises one or more first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein the one or more first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein the one or more first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3); wherein the specific number of subareas for the one or more first key areas is two (¶32, “While the buttons 201-208 contain three touch sensitive regions and button 209 contains two touch sensitive regions, the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters.”) and the specific number of subareas for each of the second key areas is four (¶32, “While the buttons 201-208 contain three touch sensitive regions and button 209 contains two touch sensitive regions, the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters.”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein the specific number of subareas for each of the first key areas is two and the specific number of subareas for each of the second key areas is four, as taught by Kawalkar resulting in wherein in the first security keyboard configuration the specific number of subareas for the one or more first key areas is two and the specific number of subareas for each of the second key areas is four, so as to implement a keyboard in small touch screens (¶32), improved functionality, and provide a design alternative/preference.
With respect to Claim 25, claim 1 is incorporated, Gardner teaches wherein in the first security keyboard configuration the specific number of subareas for each of the second key areas is one (see figure 3).
With respect to Claim 26, claim 1 is incorporated, Gardner and Ferrydiansyah combined do not teach wherein in the first security keyboard configuration the specific number of subareas for the one or more first key areas is respectively greater than one and the specific number of subareas for each of the second key areas is greater than one.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises one or more first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein the one or more first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein the one or more first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3); wherein the specific number of subareas for the one or more first key areas is respectively greater than one (fig. 2) and the specific number of subareas for each of the second key areas is greater than one (fig. 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein the specific number of subareas for the one or more first key areas is respectively greater than one and the specific number of subareas for each of the second key areas is greater than one, as taught by Kawalkar, resulting in wherein in the first security keyboard configuration the specific number of subareas for the one or more first key areas is respectively greater than one and the specific number of subareas for each of the second key areas is greater than one, so as to implement a keyboard in small touch screens (¶32), improved functionality, and provide a design alternative/preference.
With respect to Claim 27, claim 1 is incorporated, Gardner does not teach wherein in the first security keyboard configuration the one or more first key area consists of a single first key area comprising a specific number of subareas greater than one and associated with the unique code elements, and wherein the second key areas are not subdivided into subareas associated with unique code elements.
Clark teaches a method for device security (¶9-10; ¶14), the method comprising: wherein the keyboard comprises one or more first key areas (fig. 1, items 102-1, item 102-2, item 102-3, items 102-4, items 102-6; ¶11) and second key areas (fig. 1, “Tab” key, “Caps Lock” key, item 102-M (which may commonly indicate F9 or F10; ¶11); wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation (fig. 1), and wherein in a first security keyboard configuration one or more first key areas includes keys that are modified (¶10; ¶45; ¶48-50); wherein in the first security keyboard configuration the one or more first key area consists of a single first key area such that the one or more first key area is modified (¶10, the one or more first key area are some of the keys that are modified) comprising a specific number of subareas greater than one and associated with the unique code elements, and wherein the second key areas are not (¶10, the second key areas are the keys that are not modified) subdivided into subareas associated with unique code elements.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein in the first security keyboard configuration the one or more first key area consists of a single first key area such that the one or more first key area is modified (¶10, the one or more first key area are some of the keys that are modified), and wherein the second key areas are not (¶10, the second key areas are the keys that are not modified), as taught by Clark, so as to protect sensitive information as it is input via a keyboard (¶8). 
Gardner and Clark combined do not teach wherein in the first security keyboard configuration the one or more first key area consists of a single first key area such that the one or more first key area is modified and comprises a specific number of subareas greater than one and associated with the unique code elements, and wherein the second key areas are not subdivided into subareas associated with unique code elements.
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); and wherein in a first security configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein in the first security keyboard configuration the one or more first key area consists of a single first key area such that the one or more first key area comprises a specific number of subareas greater than one and associated with the unique code elements (¶17; ¶55).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar, such that some of the one or more first key areas are modified as taught by Clark, wherein in the first security keyboard configuration the one or more first key area consists of a single first key area such that the one or more first key area comprises a specific number of subareas greater than one and associated with the unique code elements, as taught by Ferrydiansyah, resulting in wherein in the first security keyboard configuration the one or more first key area consists of a single first key area such that the one or more first key area is modified and comprises a specific number of subareas greater than one and associated with the unique code elements, and wherein the second key areas are not subdivided into subareas associated with unique code elements, the unique code elements being an unmodified key such as the “Tab” key, so as to correlate the level of security with key input(¶17; ¶21). 
With respect to Claim 28, claim 1 is incorporated, Gardner does not teach further comprising: determining a security level based on a task to be performed via the keyboard; and assigning a security level for the keyboard based on the determined task.
Clark teaches a method for device security (¶9-10; ¶14), the method comprising: wherein the keyboard comprises one or more first key areas (fig. 1, items 102-1, item 102-2, item 102-3, items 102-4, items 102-6; ¶11) and second key areas (fig. 1, “Tab” key, “Caps Lock” key, item 102-M (which may commonly indicate F9 or F10; ¶11); wherein the one or more first key areas and each of the second key areas are marked with a respective indicia selected from a group consisting of a letter, a number, and a punctuation (fig. 1), and wherein in a first security keyboard configuration one or more first key areas includes keys that are modified (¶10; ¶45; ¶48-50); further comprising: determining a security level based on a task to be performed via the keyboard (¶45); and assigning a security level for the keyboard based on the determined task (¶47).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar, further comprising: determining a security level based on a task to be performed via the keyboard; and assigning a security level for the keyboard based on the determined task, as taught by Clark, so as to protect sensitive information as it is input via a keyboard (¶8). 
Gardner and Clark combined do not teach wherein for a higher security level a number of the subareas for the first key areas is respectively increased and a number of the subareas for the second key areas is respectively increased.
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a one first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein the one first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein the one first key area is marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); and wherein in a first security configuration one or more first key areas includes a specific number of subareas specified by a level of security associated with the cipher key (¶28, ‘A key for the web service can be generated using any of a variety of different rules or algorithms, such as randomly, pseudo-randomly, and so forth. If the web service 124 has any associated password complexity rules, web service picture password system 112 may also retrieve these password rules 122”; ¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account”); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein for a higher security level a number of the subareas for the first key areas is respectively increased and a number of the subareas for the second key areas is respectively increased (¶120, “wherein a number of the multiple cells of the cipher key is specified by a level of security associated with the generated cipher key, the level of security being selectable by a user of the user account; the method further comprising receiving a request for a picture password interface that specifies the user identifier and a web service and providing the obtained picture and associated cipher key as the picture password interface in response to receiving the request”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein for a higher security level a number of the subareas for the first key areas is respectively increased and a number of the subareas for the second key areas is respectively increased, as taught by Ferrydiansyah, so as to correlate the level of security with key input(¶17; ¶21). 

Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, Clark, Ferrydiansyah, and Kawalkar as applied to claims 1 and 8 above, and further in view of Paek et al. (Pub. No.: US 2014/0101593 A1) hereinafter referred to as Paek.
With respect to Claim 11, claim 8 is incorporated, Gardner, Clark, Ferrydiansyah, and Kawalkar combined do not explicitly teach wherein the two or more subareas are triangular.
Paek teaches a device (fig. 1 & 3) for receiving key contacts comprising: two or more input surfaces (fig. 3, first input surface: items 324 and 326, second input surface: items 320 and 322) having indicia of one character of a plurality of characters (¶13, “enter: and “backspace”), wherein at least a first one of the input surfaces includes two or more subareas (fig. 3, first subarea: 324, second subarea: 326), the first input surface having indicia of a first character (¶13, “enter: and “backspace”); wherein the two or more subareas are triangular (fig. 3; ¶16). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein the two or more subareas are triangular, as taught by Paek, so as to provide a design alternative. 
With respect to Claim 29, claim 1 is incorporated, Gardner, Clark, Ferrydiansyah, and Kawalkar combined do not explicitly teach wherein the subareas are pie-shaped.
Paek teaches a device (fig. 1 & 3) for receiving key contacts comprising: two or more input surfaces (fig. 3, first input surface: items 324 and 326, second input surface: items 320 and 322) having indicia of one character of a plurality of characters (¶13, “enter: and “backspace”), wherein at least a first one of the input surfaces includes two or more subareas (fig. 3, first subarea: 324, second subarea: 326), the first input surface having indicia of a first character (¶13, “enter: and “backspace”); wherein the subareas are pie-shaped (fig. 1; ¶16). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein the subareas are pie-shaped, as taught by Paek, so as to provide a design alternative. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, Clark, Ferrydiansyah, and Kawalkar, as applied to claim 8 above, and further in view of Coggill (Pub. No.: US 2012/0126941 A1).
With respect to Claim 13, claim 8 is incorporated, Gardner, Clark, Ferrydiansyah, and Kawalkar combined do not teach wherein the first computer system is further capable of determining whether the input code matches a stored password code.
Coggill teaches a device (figs. 1 & 3, item 100; ¶47) comprising: two or more key areas (fig. 3, key areas: 275a and 275b, 275c and 275d; ¶70, “The detected touch actions may then be correlated both to user commands and to an element or elements displayed on the display screen comprised in the display interface 110”), wherein at least a first one of the key areas includes two or more subareas (fig. 3, first key area: 275a and 275b, subareas: 275a and 275b); a sensor (fig. 3, item 270 located within 275a; ¶72) operable to detect key touches that respectively contact subareas of the first key area; and a first computer system comprising a processor (fig. 1, item 102; ¶69; ¶72; ¶116) that is capable of encoding the detected key touch into an input code (fig. 18A, item 1815; ¶97; ¶104); wherein the first computer system (fig. 1, item 216; ¶69; ¶72) is further capable of determining whether the input code matches a stored password code (¶104).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined security device of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein the first computer system is further capable of determining whether the input code matches a stored password code, as taught by Coggill so as to provide an alternative to where the determination of a matched password is performed.
With respect to Claim 14, claim 13 is incorporated, Gardner does not explicitly mention wherein the first computer system is further capable of authorizing access to a resource in response to determining that the input code matches the stored password code.
Coggill teaches a device (figs. 1 & 3, item 100; ¶47) comprising: two or more key areas (fig. 3, key areas: 275a and 275b, 275c and 275d; ¶70, “The detected touch actions may then be correlated both to user commands and to an element or elements displayed on the display screen comprised in the display interface 110”), wherein at least a first one of the key areas includes two or more subareas (fig. 3, first key area: 275a and 275b, subareas: 275a and 275b); a sensor (fig. 3, item 270 located within 275a; ¶72) operable to detect key touches that respectively contact subareas of the first key area; and a first computer system comprising a processor (fig. 1, item 102; ¶69; ¶72; ¶116) that is capable of encoding the detected key touch into an input code (fig. 18A, item 1815; ¶97; ¶104); wherein the first computer system (fig. 1, item 216; ¶69; ¶72) is further capable of determining whether the input code matches a stored password code (¶104); wherein the first computer system is further capable of authorizing access to a resource in response to determining that the input code matches the stored password code (¶110; ¶112-113)
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined security device of Gardner, Clark, Ferrydiansyah, and Kawalkar, wherein the first computer system is further capable of authorizing access to a resource in response to determining that the input code matches the stored password code, as taught by Coggill so as to provide an alternative to where the authorized access is performed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621      


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621